Fourth Court of Appeals
                               San Antonio, Texas
                                    November 1, 2016

                                   No. 04-16-00574-CV

                                 FAYETTE COUNTY,
                                     Appellant

                                            v.

 RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Texas, LLC,
                             Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-03779
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 15, 2016.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court